                                      UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF OREGON

In re
                                                 )   Case No. 319-30305-TMB13
GLORIA J CARTER                                  )
                                                 )   Confirmation hearing date: Mar 28, 2019
                                                 )
                                                 )   TRUSTEE’S OBJECTION TO
                                                 )   CONFIRMATION AND MOTION
                                Debtor(s).       )   TO DISMISS

Wayne Godare, the Standing Chapter 13 Trustee Objects to Confirmation of the above case for the reason(s) set out
below:
_____a. Plan is not feasible:

_____b. Case/Plan is not proposed in good faith or is forbidden by law:

_____c. Plan does not commit all of debtor’s excess projected disposable income pursuant to
        11 U.S.C. §1325(b)(1)(B) for the applicable commitment period:

_____d. Plan does not meet the best interest test of 11 U.S.C. §1325(a)(4):

_X___e. Filing/documentation is deficient: as requested at the §341(a) hearing, please provide the Trustee with the
following:
        1. Verification that the Debtors have registered for TFS;
        2. A signed true copy of the Debtor’s 2018 Federal and State Tax Returns; and
        3. A copy of the Debtor’s bank statements listed on Schedule A/B that includes the balance on the date of
           filing and 30 days of transaction history.

_X___f. Other: as requested at the §341(a) hearing, please make the following changes to the Plan:
       1. ¶4(h) strike “0” and replace with “261,165”;
       2. ¶4(i) strike “0.00” and replace with “2”;
       3. Add ¶17 “Debtor shall provide the Trustee with one (1) month of pay stubs and Amended I and J
          Schedules within 60 days of gaining employment.”; and
       4. Add the secured claim for Multnomah County to the Plan (listed on Schedule D).

If by the time of the scheduled confirmation hearing, debtor fails to take all necessary steps to satisfy each objection
marked above, or is not prepared to address the Trustee’s objections with the filing of an amended plan as directed by the
court during that scheduled confirmation hearing, the Trustee may, in his discretion, urge the court for an order dismissing
the case without further notice.


I certify that on February 27, 2019, copies of the above Objection and Motion were served on the debtor(s) by first class
mail and any debtor(s) attorney by ECF.

DATED: February 27, 2019

                                                                  /s/ Wayne Godare, Trustee



W GEORGE SENFT
(mk)

                                Case 19-30305-tmb13           Doc 18      Filed 02/27/19
